            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

BILLY MACK NICHOLS, JR.,
ADC#92713                                                     PLAINTIFF

v.                        No. 2:19-cv-73-DPM

PATRICK DRUMMOND, APN, EARU
Max; HURSTINE, Doctor, EARU Max;
and ARKANSAS DEPARTMENT OF
CORRECTION, Medical Department                            DEFENDANTS

                                ORDER
     1. Motion to correct, Ng 24, granted. The Court has reviewed
Nichols's objections and judicial notice, NQ 19 & Ng 21, as outlined in his
notice of correction.
     2. On de novo review, the Court adopts Magistrate Judge Volpe' s
recommendation, Ng 14, and overrules Nichols's objections and
supplemental papers, NQ 15-16, NQ 19-23 & NQ 25;   FED. R. Crv. P. 72(b)(3).

The Court has previously concluded that Nichols' s foot-care concerns
don't meet the imminent danger exception. E.g., Nichols v. Peppers-Davis,
No. 5:14-cv-448-BSM (Ng 129 & NQ 137); Nichols v. Blair, No. 5:15-cv-249-
KGB (Ng 6 & NQ 18); Nichols v. Jones, 5:16-cv-28-DPM (Ng 19 & NQ 35);
Nichols v. Drummond, No. 2:16-cv-91-DPM (Ng 15); Nichols v. ADC, 2:18-
cv-119-JM (Ng 3 & NQ 6). And nothing in his new complaint changes that
conclusion. Though Nichols disagrees with the treatment he's receiving,
it doesn't appear he's currently in imminent danger of serious physical
injury relating to his feet.
      Nichols' s most recent paper mentions a tuberculosis diagnosis and
insufficient treatment. That new issue is beyond the points raised in this
case. If Nichols believes he has a solid and exhausted TB-related claim,
he should file a new case giving particulars, and the Court will consider
whether the imminent-danger exception applies to that issue.
      Nichols' s complaint will be dismissed without prejudice for failure
to pay the filing fee. 28 U.S.C. § 1915(g). If he wants to pursue this case,
then he must pay $400 (the filing and administrative fees) and file a
motion to reopen this case by 25 September 2019. An in forma pauperis
appeal from this Order and accompanying Judgment will not be taken
in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.




                                          D.P. Marshall fr.
                                          United States District Judge




                                    -2-
